     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )               CRIMINAL ACTION NO.
     v.                    )                   2:18cr92-MHT
                           )                       (WO)
TRACY LEANARD COLEMAN, JR. )

                                ORDER

       In light of the vocational assessment (doc. no.

72),    it   is   ORDERED   that,    by   January   23,     2020,   the

probation officer shall file with the court a report as

to     defendant    Tracy    Leanard      Coleman’s    work-related

activities, including whether he has been released by

his     doctor     to   work,       whether    he     has    received

job-placement       assistance,      whether   he     is    receiving

forklift training, whether he is working, and if so,

the details of his employment.

       DONE, this the 16th day of January, 2020.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
